Case 3:19-cv-01311-MMH-PDB Document 86 Filed 07/09/21 Page 1 of 5 PageID 722




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

   BARBARA SCAYLES, AS
   PERSONAL REPRESENTATIVE
   OF THE ESTATE OF ULYSSES G.
   WILLIAMS, ET AL.,

               Plaintiffs,

   v.                                          Case No. 3:19-cv-1311-MMH-PDB

   MARK S. INCH, SECRETARY OF
   THE FLORIDA DEPARTMENT OF
   CORRECTIONS, ET AL.,

               Defendants.


                                     ORDER

         THIS CAUSE is before the Court on the Report and Recommendation

   (Dkt. No. 80; Report) entered on April 22, 2021, by the Honorable Patricia D.

   Barksdale, United States Magistrate Judge. In the Report, Judge Barksdale

   recommends that Defendants’ Motion to Enforce Settlement Agreement (Dkt.

   No. 49) and Defendants’ Corrected Motion to Enforce Settlement Agreement

   (Dkt. No. 65) both filed by Waddah Salman, M.D., and Jacksonville

   Cardiovascular Center, P.L. (“JCC”) be denied; Plaintiffs be permitted to re-file

   the amended complaint (Dkt. No. 7) as the third amended complaint; the

   pending Motions to Dismiss the second amended complaint (Dkt. Nos. 45-48) be

   denied without prejudice; all Defendants be directed to respond to the third
Case 3:19-cv-01311-MMH-PDB Document 86 Filed 07/09/21 Page 2 of 5 PageID 723




   amended complaint by a date certain; all parties be required to submit a case

   management report using the Court’s new form by a date certain; and a case

   management and scheduling order be entered. See Report at 26-27.

          Pursuant to Rule 72(b)(2), Federal Rules of Civil Procedure “[w]ithin 14

   days after being served with a copy of [a report and recommendation], a party

   may serve and file specific written objections to the proposed findings and

   recommendations. A party may respond to another party’s objections within 14

   days after being served with a copy.” On May 6, 2021, Defendants Salman and

   JCC filed their objection to the Report. See Defendants’ Objection to Magistrate

   [Judge’s]1 Report and Recommendation (Dkt. No. 82; Objection). Plaintiffs did

   not file any objection to the Report, nor did they respond to Defendants’

   Objection. Accordingly, the Report is ripe for the Court’s consideration.

          The Court “may accept, reject, or modify, in whole or in part, the findings

   or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no

   specific objections to findings of facts are filed, the district court is not required




          1  In 1990, the United States Congress intentionally, and after much consideration,
   changed the title of each United States magistrate to “United States magistrate judge.” See
   Judicial Improvements Act of 1990, Pub. L. No. 101-650 § 321 (1990) (“After the enactment of
   this Act, each United States magistrate appointed under § 636 of Title 28 United States Code,
   shall be known as a United States magistrate judge . . . .”); see also Ruth Dapper, A Judge by
   any Other Name? Mistitling of United States Magistrate Judges, 9 Fed. Cts. L. Rev. 1, 5 (Fall
   2015). As such, counsel should refer to a magistrate judge as “Judge _____” or the “Magistrate
   Judge.” See Koutrakos v. Astrue, 906 F. Supp. 2d 30, 31 n.1 (D. Conn. 2012) (pointing out the
   proper way to refer to a United States magistrate judge).

                                                 2
Case 3:19-cv-01311-MMH-PDB Document 86 Filed 07/09/21 Page 3 of 5 PageID 724




   to conduct a de novo review of those findings. See Garvey v. Vaughn, 993 F.2d

   776, 779 n.9 (11th Cir. 1993); see also 28 U.S.C. § 636(b)(1). However, the district

   court must review legal conclusions de novo. See Cooper-Houston v. S. Ry. Co.,

   37 F.3d 603, 604 (11th Cir. 1994); United States v. Rice, No. 2:07-mc-8-FtM-

   29SPC, 2007 WL 1428615, at * 1 (M.D. Fla. May 14, 2007).

         Upon review of the Objection, it is apparent that Defendants disagree

   with the Magistrate Judge’s analysis and recommended conclusion. However,

   Defendants fail to identify any factual or legal error presented in the Report.

   Having independently reviewed the file, the Court will overrule the Objection.

         While the Court is prepared to accept the Magistrate Judge’s Report as

   the Court’s opinion and order the parties to proceed in the manner

   recommended there, the Court must address certain subsequent filings by the

   parties. On May 6, 2021, before the Court addressed the Objection, Plaintiff

   Barbara Scayles, as personal representative of the Estate of Ulysses G.

   Williams, filed a third amended complaint. (Dkt. No. 83; Third Amended

   Complaint). Notably, because the Court had not yet determined whether it

   would adopt the recommendations in the Report, the filing of this Third

   Amended Complaint was premature. Also, instead of filing the amended

   complaint that previously had been filed on the Court’s docket as entry number

   7, as recommended in the Report, Plaintiff filed a new document as its Third


                                            3
Case 3:19-cv-01311-MMH-PDB Document 86 Filed 07/09/21 Page 4 of 5 PageID 725




   Amended Complaint. While proceeding in this manner was not consistent with

   Judge Barksdale’s recommendation, no Defendant has objected to the filing of

   the Third Amended Complaint. Indeed, one defendant has already responded to

   it. See Defendant Mark S. Inch’s Motion to Dismiss Count IV of Plaintiffs’ Third

   Amended Complaint and Incorporated Memorandum of Law (Dkt. No. 84). More

   importantly, upon review of the Third Amended Complaint it appears that

   Plaintiff streamlined the parties and did not add any new substantive claims.

   Therefore, the Court will accept the Report and deem the Third Amended

   Complaint as properly filed. The Third Amended Complaint is now the operative

   complaint in this action.   Defendants shall respond to the Third Amended

   Complaint on or before July 23, 2021.

         Accordingly, it is hereby

         ORDERED:

         1. Defendants’    Objection   to       Magistrate   [Judge’s]   Report   and

            Recommendation (Dkt. No. 82) is OVERRULED.

         2. The Report and Recommendation (Dkt. No. 80) is ADOPTED as the

            opinion of the Court.

         3. Defendants’ Motion to Enforce Settlement Agreement (Dkt. No. 49)

            and Defendants’ Corrected Motion to Enforce Settlement Agreement

            (Dkt. No. 65) are DENIED.


                                            4
Case 3:19-cv-01311-MMH-PDB Document 86 Filed 07/09/21 Page 5 of 5 PageID 726




           4. The Third Amended Complaint (Dkt. No. 83) is accepted and deemed

             to be the operative complaint.

           5. Defendants Centurion of Florida, LLC; MHM Health Professionals,

             LLC; Gerardo Pedroza-Sierra, M.D.; and Mark S. Inch’s motions to

             dismiss the second amended complaint (Dkt. Nos. 45-48) are DENIED

             without prejudice, as moot.

           6. Defendants Centurion of Florida, LLC; Jacksonville Cardiovascular

             Center, P.L.; MHM Health Professionals, LLC; Gerardo Pedroza-

             Sierra, M.D.; and Waddah Salman, M.D shall respond to the Third

             Amended Complaint on or before July 23, 2021.

           7. All parties are REQUIRED to submit a case management report using

             the Court’s new form on or before August 2, 2021.

           DONE AND ORDERED at Jacksonville, Florida, this 8th day of July,

   2021.




   i50

   Copies to:

   Counsel of Record


                                              5
